Citation Nr: 0524554	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of a fractured right radius.

4.  Entitlement to an increased (compensable) disability 
rating for residuals of shell fragment wound scars.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1945.

This case came to the Board of Veterans' Appeals (Board) from 
a July 2001 RO decision that denied service connection for 
residuals of a back injury and for PTSD, and denied increased 
(compensable) disability ratings for residuals of a fractured 
right radius and for residuals of shell fragment wound scars.   
The veteran filed a notice of disagreement in August 2001.  
In September 2002, the RO issued a statement of the case, and 
in October 2002, the veteran perfected his appeal herein.

In November 2003, the Board remanded this matter for 
additional evidentiary development and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.

In May 2005, the RO issued a rating decision granting an 
increased disability rating of 20 percent for residuals of a 
fractured right radius, effective from January 2001.  Since 
the newly assigned rating is not the maximum, the issue 
remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's current back disorder, diagnosed as 
moderately advanced osteoarthric changes of the lumbar spine, 
began many years after service and was not caused by any 
incident of service.

2.  The veteran does not currently have a diagnosis of PTSD.

3.  The veteran's residuals of a fractured right radius is 
manifested: by a right (major) wrist range of motion 
exhibited by dorsiflexion to 52 degrees, palmer flexion to 60 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 32 degrees; complaints of pain on motion; and no swelling, 
heat or redness.  X-ray evidence of the right wrist revealed 
moderate osteoarthritc changes, with narrowing of the first 
metacarpal joint with sclerosis on the lateral aspect of the 
carpus, and no evidence of acute skeletal injury, periosteal 
proliferation, or osteolytic lesions.  

4.  The veteran's residuals of shell fragment wound scars are 
manifested by a small, nontender, well-healed, non-depressed 
and non-disfiguring scar,  one centimeter in length, located 
at the left nasal labial fold, below the left eye by about 
two centimeters.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Claimed PTSD was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

3.  The criteria for a disability evaluation in excess of 20 
percent for service-connected residuals of a fractured right 
radius are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5212, 5213 (2004).  

4.  The criteria for a 10 percent disability evaluation for 
residuals of shell fragment wound scars have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107, 5107 (West 2002); 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.40, 4.41, 4.118, Diagnostic Codes 7800-7805 
(prior to and from August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Historically, the veteran served on active duty from October 
1940 to September 1945.  A review of his report of separation 
and his service personnel records revealed that he served as 
a flight maintenance gunner, as well as an enlisted 
bombardier and toggler, in air campaigns over Northern 
France, Rhineland, Ardennes, and Normandy.  He logged over 
1700 combat hours, and flew over 68 missions.  He was 
awarded, in part, a Purple Heart with two Oak Leaf Clusters, 
and a Silver Star.

His enlistment examination, performed in October 1940, noted 
essentially normal findings throughout.  An inservice 
treatment report, dated in February 1944, noted that he 
incurred a flak wound to the left cheek.  In March 1944, he 
was treated for a simple, fractured right radius, after 
having fallen off a bicycle.  In May 1944, the veteran 
suffered lacerations to the first and third fingers of his 
right hand.  In June 1944, he was treated for a slight 
laceration to his left thumb.  In May 1945, the veteran was 
diagnosed with and treated for operational fatigue, 
moderately severe, manifested by nervousness, insomnia and 
depression.  An inservice physical examination, dated in May 
1945, noted findings of a slight scar below the left eye.  It 
also noted that the veteran's posture was good, and that his 
joints and muscles were normal.  His discharge examination, 
dated in September 1945, noted that the veteran's skin was 
normal, and that there were no musculoskeletal defects or 
psychiatric diagnosis found.  

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Under 38 U.S.C.A. § 1154(b) (West 2002), in the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  




A.  Residuals of a Back Injury

The veteran is seeking service connection for residuals of a 
back injury.  On his application form, dated in October 1998, 
he indicated that he injured his back holding up bombs that 
had their pins out.  

Following his discharge from the service, the first medical 
treatment for a back disability is dated in July 1981, 
thirty-five years after the veteran's discharge from the 
service.  The July 1981 treatment report noted the veteran's 
complaints of low back pain after lifting an air conditioner 
one month earlier.  X-ray examination of the lumbar spine, 
performed at that time, revealed osteophytes from the lower 
lumbar vertebra.  The disc spaces appeared fairly well 
maintained, and there was minimal sclerosis about the left 
sacroiliac joint.  Subsequent treatment reports, dated in 
1996, noted additional complaints of low back pain.  A 
treatment report, dated in May 1996, noted complaints of low 
back pain, worse than usual.  The report noted the veteran's 
history of back pain since his military service.

In April 2004, a VA examination for joints was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder, as well as his electronic medical folder prior 
to the examination.  The report noted the veteran's inservice 
history of injuries.  Physical examination of the spine 
revealed no tenderness to palpation of the spinous processes 
or paravertebral muscles.  The lumbar spine exhibited a 
moderately limited range of motion, without complaints of 
pain.  X-ray examination of the lumbar spine revealed 
osteopenia, as well as moderately advanced osteoarthritic 
changes.  The VA examiner noted that a review of the claims 
folder did not reveal any instances of treatment for a back 
disorder during the veteran's active duty service.  The 
examiner also noted that the veteran was unable to report any 
specific injuries to his back due to his dementia.  Based 
upon his review of the record, and examination of the 
veteran, the VA examiner opined that the veteran's current 
back condition was not caused by, or a result of, the 
veteran's active duty service.  

The veteran attributes his current back disability to an 
inservice back injury.  However, as a layman, the veteran 
does not have competence to provide a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  On the other hand, a physician has 
opined the veteran's current back disability is not related 
to service.  This carries far greater evidentiary weight and 
is against the conclusion the claimed disability is linked to 
service.  

The weight of the credible evidence establishes that the 
veteran's current back disorder, diagnosed as osteopenia with 
moderately advanced osteoarthric changes, began many years 
after service and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for residuals of a back injury the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching its conclusion herein, the Board has fully 
considered 38 U.S.C.A. § 1154(b).  After reviewing the claims 
folder, however, the Board finds that the veteran simply has 
not made any specific allegation of a combat-related 
inservice injury involving his back.  Moreover, even if the 
Board were to accept the general proposition that the veteran 
did injure his back during one of his many combat missions, 
there is no medical showing a chronic back condition having 
been incurred during service.  As noted above, the veteran's 
service medical records are completely silent as to any 
treatment for a back disorder.  More importantly, there is no 
post service treatment for a back disorder shown until 1981, 
over thirty-five years after the veteran's discharge from the 
service.  Thus, the presumption of 38 U.S.C.A. § 1154(b) 
would be rebutted by clear and convincing evidence to the 
contrary.

B.  Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

A review of the medical evidence of record fails to reveal a 
current diagnosis of PTSD.  In June 2000, the veteran 
underwent a PTSP intake consultation.  The report noted the 
veteran's extensive inservice history of combat bombing 
missions.  It also noted that he was treated for flak wounds 
during service, and was awarded a Purple Heart.  Mental 
status examination revealed the veteran to be friendly, and 
his affect was full and mood euthymic.  He denied symptoms of 
depression and anxiety.  He became tearful once when asked 
about his wife, who died five years earlier.  Thought 
processes were coherent and logical, and there was no 
evidence of a formal thought disorder.  He had no delusions 
or hallucinations, and his judgment and insight were good.  
He denied having any need for mental health treatment, and 
indicated that he had no history of having any such 
treatment.  The examiner concluded that the veteran did not 
appear to have symptoms of PTSD or depression.  

An August 2002 treatment report noted the veteran's 
complaints of difficulty sleeping, sadness, and nervousness 
over the past three months.  The report concluded with 
diagnoses of dementia, probably of the Alzheimer's type; 
depressive disorder, not otherwise specified; and anxiety 
disorder, not otherwise specified.  

In September 2004, a VA examination for PTSD was conducted.  
The VA examiner noted that he had reviewed the veteran's 
entire claims folder.  The report recognized the veteran's 
extensive combat history during service, and noted his 
inservice treatment for, and diagnosis of, operational 
fatigue.  No post service psychiatric treatment was 
indicated, and the veteran denied any post service outpatient 
psychiatric treatment.  After evaluating the veteran, the VA 
examiner opined, based upon his assessment of the veteran, 
his history, evaluation of stressors, and documentation in 
the file, that the veteran did not meet the criteria for 
PTSD.  The VA examiner acknowledged that the veteran 
certainly did witness, experience, and confront events that 
threatened him with death or serious injury, but was unable 
to report recurrent or intrusive recollections or distressing 
dreams of the events.  He could not report flashbacks, and 
did not demonstrate physiological reactivity on exposure to 
external cues.  Likewise, the veteran could not report 
persistent avoidance activities, and he did demonstrate an 
inability to recall the trauma.  Further, the veteran did not 
exhibit persistent symptoms of increased arousal, and 
exaggerated startle response.  The VA examiner concluded the 
report with a diagnosis of dementia.  The examiner stated, 
"[i]n summary, this veteran's psychosocial functional status 
and quality of life following military trauma are not 
impaired by symptoms of PTSD.  His impairment in self-care 
and family role functioning is caused by dementia."

A treatment report, dated in October 2004, noted the 
veteran's complaints of depression for nine years, since his 
spouse passed away.  The report concluded with diagnoses of 
Alzheimer Dementia and depressive disorder, not otherwise 
specified.  A January 2005 treatment report noted that the 
veteran had significant post-trauma symptomatology, and 
concluded with diagnoses of post-traumatic stress syndrome 
(PTSS); anxiety disorder, not otherwise specified; and 
depressive disorder, not otherwise specified; and rule out 
PTSD.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the greater weight of 
the evidence is against the conclusion the veteran has PTSD.  
Absent credible evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for PTSD has not been presented and the 
appeal is denied.  

To the extent that the veteran himself believes he has PTSD, 
the Board notes that as a layman, he has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

II.  Claims for Increased Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. 

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

A.  Residuals of a Fractured Right Radius

The veteran is seeking an increased disability rating for his 
service-connected residuals of a fractured right radius.  The 
RO rated this condition as 20 percent disabling pursuant to 
Diagnostic Code 5212.

Diagnostic Code 5212 provides that a 10 percent evaluation is 
assignable for malunion of the radial head, with bad 
alignment.  A 20 percent evaluation is assignable for 
impairment of the major radius with nonunion in upper half.  
A 30 percent evaluation is assignable for nonunion in lower 
half, without loss of bone substance or deformity.  A 40 
percent evaluation is assignable for impairment of the 
major radius with loss of bone substance (1 inch (2.5 cms. or 
more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5212.  

Diagnostic Code 5213, which governs impairment of supination 
and pronation, provides that a 20 percent evaluation is 
assignable for motion of the major hand lost beyond last 
quarter of arc, the hand does not approach full pronation, or 
the major hand fixed near the middle of the arc or moderate 
pronation.  A 30 percent 
evaluation is assigned for limitation of pronation, with 
motion of the major hand lost beyond middle of arc, or the 
major hand fixed in full pronation.  A 40 percent evaluation 
is assignable for the major hand fixed in supination or 
hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code  5213 
(2004).  

In April 2005, a VA examination for joints was conducted.  
The report noted the veteran's complaints of right (major) 
wrist pain.  Physical examination revealed tenderness to 
palpation of the posterior right wrist.  Range of motion 
testing revealed dorsiflexion to 52 degrees, palmar flexion 
to 60 degrees, radial deviation to 20 degrees, ulnar 
deviation to 32 degrees.  (Normal dorsiflexion is to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees and radial deviation to 20 degrees. 38 C.F.R. § 4.71, 
Plate I.)  No incoordination was noted.  The examiner also 
noted that there would be additional degrees of limitation of 
function during flare-ups.  Passive repetitive range of 
motion was limited by pain, and active range of motion was 
probably limited by fatigue.  X-ray examination of the right 
wrist revealed narrowing of the first metacarpal joint, and 
sclerosis on the lateral aspect of the carpus.  There was no 
evidence of acute skeletal injury, periosteal proliferation 
or osteolytic lesions.  The examination report concluded with 
a diagnosis of osteoarthritis of the right wrist, with 
decreased range of motion on the right as compared to the 
left.  

A prior VA examination for joints, dated in January 2001, 
noted that the veteran had no complaints concerning his right 
wrist.  On examination of the right wrist, there was no 
architectural abnormality, and a full range of motion.  Grip 
strength was 5/5 and was symmetrical.  The report concluded 
with a diagnosis of past history of right radius fracture 
without interference with range of motion or of function.
 
The above evidence indicates that the veteran's residuals of 
a right radius fracture
do not approximate findings in excess of a 20 percent 
disability evaluation.  The record reveals very little 
treatment having been sought for this condition over the 
years.  In addition, X-ray examinations of the right elbow 
and right wrist, dated in January 1982 and in July 2005, 
indicate that the veteran's right radius fracture has 
essentially healed in a non-displaced manner.

Accordingly, with no evidence of nonunion or malunion of the 
radius, loss of (bone fusion), or limitation of pronation 
beyond the middle of the arc, the claim must be denied under 
Diagnostic Codes 5212 and 5213.  In light of these facts, an 
evaluation in excess of 20 percent is not assignable under 38 
C.F.R. § 4.71a, Diagnostic Codes 5212 or 5213.  

The Board also finds that an evaluation in excess of 20 
percent is also not assignable under 38 C.F.R. §§ 4.40, 4.45, 
as interpreted in DeLuca, 8 Vet. App. at 202.  Although the 
function of the veteran's right wrist does seem to be 
somewhat limited due to pain and fatigue, that pain and loss 
of function is properly considered by the currently assigned 
disability rating.  In this regard, the range of motion 
exhibited by the veteran's right wrist would not warrant a 10 
percent rating under Diagnostic Code 5215, used in rating 
limitation of motion of the wrist.  Pursuant to Diagnostic 
Code 5215, a 10 percent rating is warranted when dorsiflexion 
is limited to less than 15 degrees, and palmer flexion is 
limited in line with the forearm.  

B.  Residuals of Shell Fragment Wound Scars

The veteran is seeking an increased (compensable) disability 
rating for residuals of shell fragment wound scars.  A review 
of his service medical records revealed treatment for shell 
fragment wounds to the veteran's left cheek, right hand 
(first and third fingers) and left thumb.  

The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118 
(Schedule).  A scar is rated according to location, type, and 
characteristics, and separate ratings may be assigned based 
upon appearance, healing, and/or impairment of function of 
the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  
 
The veteran's shell fragment wound scars are currently 
evaluated collectively under Diagnostic Code 7800.  This 
Diagnostic Code provides a 10 percent evaluation for 
disfiguring scars of the head, face or neck which are 
moderately disfiguring.  A 30 percent evaluation contemplates 
severe scars, especially if producing a marked and unsightly 
deformity over the eyelids, lips or auricles.  38 C.F.R. § 
4.118 (1992-2001).

The lay and medical evidence in this case demonstrates that 
the veteran's multiple shell fragment wound scars are barely 
visible, if at all.  In September 2004, a VA examination of 
the skin was conducted.  The report noted the veteran's 
inservice history of wounds to his left eye, right hand, and 
left thumb.  The report noted that the veteran denied any 
pain or discomfort at the sites of these injuries.  It also 
noted that there has been no treatment for these injuries 
over the years.  Physical examination revealed a small, shiny 
one centimeter atrophic scar at the left nasal labial fold 
below the eyelid about two centimeters.  The percentage area 
of this scar was very minute, and the scar was described as 
not disfiguring.  There was no destruction of the underlying 
tissue.  No scar was found on the right hand or fingers, or 
the left thumb.  A prior VA examination for scars, performed 
in June 2001, noted a scar on the veteran's right neck, and 
no other visible scars.  

As the medical evidence of record does not reflect findings 
of significant disfigurement, a rating in excess of 10 
percent is not warranted under old version of  
Diagnostic Code 7800 (prior to August 30, 2002).

Pursuant to Diagnostic Code 7803, a 10 percent rating is 
warranted for a superficial scar disability that is poorly 
nourished with repeated ulceration.  Pursuant to Diagnostic 
Code 7805, scars may also be rated on limitation of function 
of the part affected.  The medical evidence discloses there 
is no significant adherence of the scars, smooth texture, no 
ulceration or breakdown of the skin or ulceration of the 
scars, and no significant tissue loss, edema, or keloid 
formation.  There is no allegation or evidence that the 
scarring affects the functioning of any body part.  As such, 
a separate rating under Diagnostic Codes 7803 and 7805 is not 
for consideration.

Pursuant to Diagnostic Code 7804, a maximum 10 percent 
disability rating is assignable for tender and painful scars.  
There is no objective evidence 
that any of this particular scarring is tender and painful.  

Under the criteria in effect since August 30, 2002, scarring 
causing disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:  

1) Scar 5 or more inches (13 or more cm.) in 
length;
2) Scar at least one-quarter inch (0.6 cm.) wide 
at widest part;
3) Surface contour of scar elevated or depressed 
on palpation;
4) Scar adherent to underlying tissue;
5) Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);
6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.);
7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);
8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A minimum 10 percent rating is provided for having one of the 
above characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002-2004).  A 30 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.

In reviewing these characteristics, it appears the veteran's 
scar on his left cheek does meet the characteristic of being 
at least one-quarter inch (0.6 cm.) at its widest part.  
Thus, the veteran is entitled to a minimum 10 percent 
disability rating under  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002-2004).  

The lay and medical evidence clearly establishes that the 
veteran's facial scarring of the face is not manifested by 
tissue loss, distortion or asymmetry of his features, or that 
he manifests two or more of the 8 characteristics of 
disfigurement.  His scarring does not manifest loss of 
covering of his skin, ulceration, breakdown, edema, or keloid 
formation.  As such, a higher evaluation under Diagnostic 
Code 7800 is not warranted, and a separate compensable rating 
under Diagnostic Code 7803, requiring an unstable superficial 
scar, have not been met.  The 10 percent rating provided 
above for tender and painful scarring remains the maximum 
assignable rating under Diagnostic Code 7804.  

In sum, the veteran sustained a shell fragment wound of the 
left cheek during service.  The historical records show a 
well healed scar measuring one centimeter.  Current medical 
evidence shows only a healed scar on the left cheek, 
measuring one centimeter , and is non-disfiguring, non-
tender, non-depressed, similar in color to the surrounding 
skin and not productive of any functional impairment.  Under 
these circumstances, the Board finds that the criteria for a 
10 percent rating for residuals of shell fragment wound 
scars, but no more than 10 percent, have been met.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (prior to and from August 
30, 2002).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The current evidence of record does not 
reflect frequent periods of hospitalization due to the 
disabilities at issue.  Rather, the evidence shows that the 
manifestations of the scars are those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that there is any industrial impairment resulting from 
the residuals of shell fragment wound scars, let alone marked 
work impairment.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

C.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's May 2001 and February 2004 letters, the July 2001 RO 
decision, the September 2002 statement of the case (SOC), and 
the May 2005 supplemental SOC, advised the veteran what 
information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies, and in February 2004, he 
was specifically asked to submit any of the necessary 
evidence to substantiate his claims, that was in his 
possession.  Thus, the Board finds that the content 
requirements of the notice VA is to provide under the VCAA 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Also, the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

ORDER

Service connection for residuals of a back injury is denied.

Service connection for post-traumatic stress disorder is 
denied.

An increased disability rating in excess of 20 percent for 
residuals of a fractured right radius is denied.

A higher rating of 10 percent for residuals of shell fragment 
wound scars is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


